RENDERED: APRIL 30, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0101-ME

BODACIOUS A. MCCULLAUGH                                              APPELLANT


                   APPEAL FROM MEADE CIRCUIT COURT
v.                 HONORABLE BRUCE T. BUTLER, JUDGE
                         ACTION NO. 19-CI-00286


COMMONWEALTH OF KENTUCKY;                                            APPELLEES
COMMONWEALTH OF KENTUCKY,
CABINET FOR HEALTH AND
FAMILY SERVICES; DENNIS
TUCKER; AND C.R.T., A MINOR


                             OPINION AND ORDER
                                 DISMISSING

                                  ** ** ** ** **

BEFORE: ACREE, KRAMER, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Bodacious A. McCullaugh brings this appeal from a

December 30, 2019, Order of the Meade Circuit Court denying McCullaugh’s

petition for immediate entitlement of her minor child. For the reasons stated, we

dismiss this appeal.
             On August 20, 2019, the Commonwealth of Kentucky, Cabinet for

Health and Family Services (Cabinet) filed a dependency, neglect, or abuse action

as to McCullaugh’s minor child in the Meade District Court (Action No. 2019-J-

0120). On that same day, the district court rendered an emergency custody order

placing the child with the Cabinet. (Kentucky Revised Statutes (KRS) 620.060).

Later that day, the district court conducted a temporary removal hearing, and a

temporary removal order was rendered awarding the Cabinet temporary custody of

the child. KRS 620.080; KRS 620.090.

             As a consequence, McCullaugh filed a petition for immediate

entitlement to custody in the Meade Circuit Court pursuant to KRS 620.110. By

order entered December 30, 2019, the circuit court denied McCullaugh’s petition

for immediate custody. On January 15, 2020, McCullaugh timely filed a notice of

appeal of the order denying McCullaugh’s petition for immediate custody.

             On March 30, 2021, this Court entered a Show Cause Order directing

McCullaugh to show good cause why this appeal should not be dismissed as moot.

Therein, the Court noted that the record revealed “a dispositional hearing was

scheduled for July 14, 2020, and from our review of the docket, it appears that a

dispositional order was entered on July 16, 2020.” Show Cause Order at 2. As

explained in the order:




                                        -2-
                  This Court has interpreted KRS 620.110 as
             providing a mechanism of relief for “[a]ny person
             aggrieved by the issuance of a temporary removal order.”
             [B.D.] v. Commonwealth, Cabinet for Health and Family
             Servs., 426 S.W.3d 621, 622 (Ky. App. 2014). This
             statutory mechanism is necessary because a temporary
             custody by its very nature is nonfinal and interlocutory;
             thus, under KRS 620.110, an aggrieved person may file
             an original action in circuit court.

                   In this case, it appears that the district court’s
             temporary custody order was supplanted by a subsequent
             adjudication order and a dispositional order. In
             dependency, neglect, and abuse cases, the disposition
             order is the final order from which an appeal may be
             taken. J.E. v. Cabinet for Health and Family Servs, 553
             S.W.3d 850, 852 (Ky. App. 2018). If a disposition order
             was entered after the appeal was filed, this appeal has
             been rendered moot, and must be dismissed as we are
             deprived of subject matter jurisdiction. See
             Commonwealth, Bd. of Nursing v. Sullivan Univ. Sys.
             Inc., 433 S.W.3d 341, 344 (Ky. 2014).

Show Cause Order at 3. The Court of Appeals also directed McCullaugh to file a

response no later than ten days from the date of entry of the Show Cause Order.

The Court cautioned McCullaugh that “[f]ailure to response shall result in

immediate dismissal of this appeal.”

             More than ten days have lapsed since entry of the March 30, 2021,

Show Cause Order, and McCullaugh has failed to respond to said order. Based on

the legal authority cited, we have no alternative but to dismiss this appeal as moot.




                                         -3-
            Therefore, this Court hereby ORDERS that Appeal No. 2020-CA-

0101-ME is DISMISSED.

            ALL CONCUR.




ENTERED: _April 30, 2021____              ___/s/ Jeff S. Taylor____________
                                           JUDGE, COURT OF APPEALS


BRIEF FOR APPELLANT:                  NO BRIEF FOR APPELLEE.

George R. Carter
Louisville, Kentucky




                                    -4-